FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                     INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                            RECEIVED NYSCEF: 05/28/2021




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          ------------------------------------------X
          BOAZ BAGBAG,                                                   Index No. 161205/2020

                                            Plaintiff,                   AFFIRMATION OF
                                                                         CHRISTOPHER A.
                              -against-                                  GORMAN, ESQ. IN
                                                                         SUPPORT OF CROSS-
          WAYNE MICHAEL GREENWALD, ESQ.,                                 MOTION FOR LEAVE TO
          HOWARD ABRAMS SCHULDER, ESQ.                                   AMEND AND IN
          and SUMMA CAPITAL CORP.,                                       OPPOSITION TO THE
                                                                         SCHULDER
                                            Defendants.
                                                                         DEFENDANTS’
                                                                         MOTION TO DISMISS

          ------------------------------------------X
                CHRISTOPHER A. GORMAN, an attorney admitted to practice law in the

          State of New York, affirms the following to be true under the penalty of perjury

          pursuant to CPLR 2106:

                1.     I am a partner at the law firm of Abrams, Fensterman, Fensterman,

          Eisman, Formato, Ferrara, Wolf & Carone, LLP, attorneys for plaintiff, Boaz Bagbag

          (“Plaintiff” or “Bagbag’), in the above-captioned action. As such, I am familiar with

          the facts and circumstances set forth herein based upon a review of the file

          maintained by this office.

                2.     I submit this affirmation (i) in support of Plaintiff’s cross-motion for an

          Order, pursuant to CPLR 3025(b), granting Plaintiff leave to further amend the

          Amended Complaint (NYSCEF Doc. No. 27) as set forth in the annexed proposed

          Second Amended Complaint (NYSCEF Doc. No. 80; the “SAC”) with respect to the

          first and second causes of action contained in the SAC; and (ii) in opposition to the




                                                 1 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                   INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                           RECEIVED NYSCEF: 05/28/2021




          motion to dismiss pursuant to CPLR 3211(a)(5) and CPLR 3211(a)(7) filed by

          defendants, Howard Abrams Schulder, Esq. (“Schulder”) and Summa Capital Corp.

          (“Summa,” and when referred to collectively with Schulder, the “Schulder

          Defendants” or the “Summa Defendants”).

                                     PRELIMINARY STATEMENT

                3.     Counsel and the Court should be able to agree on at least one thing –

          lying to a court, whether as a party to a litigation or a duly licensed attorney, is a

          very serious offense the violation of which cannot be tolerated if the courts are to

          continue to efficiently administer justice. The Schulder Defendants, however, spend

          much of their motion to dismiss trying to convince the Court that such misconduct –

          i.e., lying to a court – is not so outrageous as to be able to expose the liars to

          subsequent civil liability where a party is damaged directly as a result of such lies.

          The case law cited by Plaintiff below, of course, provides otherwise and respectfully

          requires that the Summa Defendants’ motion be denied in its entirety.

                4.     Indeed, the Schulder Defendants’ motion to dismiss is premised upon

          bold pronouncements as to what the law purportedly is, but is otherwise very light

          on actual citation to authority to support such bold pronouncements. That is because,

          as detailed below, whether in the Amended Complaint or the SAC, Plaintiff has more

          than adequately pled at this stage a claim for intentional infliction of emotional

          distress against the Summa Defendants as a result of a series of lies they propagated

          to the United States Bankruptcy Court.




                                                    2


                                                 2 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                       INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                              RECEIVED NYSCEF: 05/28/2021




                5.       Before addressing the merits (or lack thereof) of the Summa Defendants’

          motion to dismiss, Plaintiff first addresses the merits of his cross-motion seeking

          leave to further amend the Amended Complaint. Plaintiff was forced to file the cross-

          motion only because of the Summa Defendants’ refusal to consent to relief to which

          Plaintiff is clearly entitled at this very preliminary stage of the proceedings.

                6.       As set forth below, Plaintiff seeks leave to further amend the Amended

          Complaint with the SAC (NYSCEF Doc. No. 80). A true and correct copy of a redline

          of the SAC (in comparison to the Amended Complaint) is annexed hereto as part of

          Exhibit “A.”     Plaintiff initiated this action with the filing of a Summons and

          Complaint (NYSCEF Doc. No. 1; the “Complaint”) less than six months ago asserting

          a cause of action under the Judiciary Law against, among others, Schulder. The

          parties have been engaged in motion practice – but only motion practice – since. The

          pleadings in this action are not even closed – none of the defendants have answered.

          There has been no discovery to date in this action. Not a single document demand or

          interrogatory has been served. Not a single deposition has been conducted.

                7.       CPLR 3025(b) provides that leave to amend “shall be freely given,” and

          absent surprise or prejudice, an application to amend a complaint should virtually

          never be denied. Here, there is no surprise or prejudice to the Summa Defendants

          because, among other reasons, the same nucleus of operative facts that underlay the

          claims asserted in the Complaint and the Amended Complaint form the basis for the

          allegations contained in the SAC.1 Consequently, further amending the Amended


          1
           Plaintiff only seeks leave to amend with respect to the first and second causes of action
          contained in the SAC. This is so because, on or about May 21, 2021, the United States

                                                      3


                                                  3 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                           INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                                  RECEIVED NYSCEF: 05/28/2021




          Complaint, as proposed in the SAC, causes no hardship on the Summa Defendants

          and Plaintiff therefore respectfully requests that this Court grant leave to amend to

          the extent requested herein.

                 8.     Moreover, as set forth in greater detail below, the Schulder Defendants’

          motion to dismiss should be denied in its entirety. The Schulder Defendants’ motion

          to dismiss is founded upon two theories.

                 9.     First, the Schulder Defendants contend that the intentional infliction of

          emotional distress claim contained in the amended pleadings is purportedly time-

          barred under the one-year statute of limitations governing such a claim. But the

          Schulder Defendants, in moving to dismiss on this ground, ignore the legal concept of

          the “relation back” of an amended pleading to the original pleading as expressly

          provided for in the CPLR. See, e.g., CPLR 203(f). Here, the Complaint was filed on

          December 23, 2020 (see NYSCEF No. 1). As detailed below, the factual allegations

          underlaying the intentional infliction of emotional distress claim contained in the

          Amended Complaint and the SAC – both of which deal with Summa’s fraudulent and



          Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”) issued a
          “Scheduling Order and Temporary Restraining Order” (hereinafter, the “Temporary Stay
          Order”) in a related bankruptcy proceeding (Case No. 08-12667; Adv. Proc. No. 20-1185)
          stating that Plaintiff and his attorneys “are temporarily restrained from taking any actions
          to pursue or to seek relief with respect to the Third, Fourth and Fifth Causes of Action
          asserted in the” SAC. The Bankruptcy Court went on to say that “[t]his restraint shall
          prohibit the pursuit of those claims against all of the parties against whom Bagbag has
          proposed to assert such claims.” For that reason, the request of Plaintiff to further amend
          the Amended Complaint as proposed in the SAC for present purposes should not be deemed
          to include a request to amend any of the causes of action contained in the Amended Complaint
          other than the first and second causes of action, although Plaintiff expressly reserves the
          right to pursue the third through fifth causes of action contained in the SAC in the event that
          the Bankruptcy Court ultimately does not grant injunctive relief and/or if any future event
          (in the Bankruptcy Court or otherwise) permits Bagbag to pursue those claims.

                                                        4


                                                     4 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                         INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                             RECEIVED NYSCEF: 05/28/2021




          false fee application submitted to the Bankruptcy Court – were contained in the

          original Complaint. Thus, the allegations contained in the SAC plainly relate back

          to the filing of the Complaint in December 2020. Because Plaintiff could not have

          pled all of the elements of his claim for intentional infliction of emotional distress

          until March 17, 2020, when the Bankruptcy Court issued its decision on Summa’s

          fraudulent and false fee application, the claim is timely asserted. Under any theory

          that the Summa Defendants try to spin to support the statute of limitations defense,

          therefore, the intentional infliction of emotional distress claim is timely.

                10.    Second, the Schulder Defendants argue, albeit in conclusory fashion

          with virtually no citation to authority to support their contentions, that Plaintiff has

          allegedly failed to plead a claim for intentional infliction of emotional distress. But

          the Schulder Defendants’ arguments are premised on (i) them ignoring the factual

          allegations contained in the Amended Complaint and the SAC; (ii) them disregarding

          the applicable legal principles as articulated by the Appellate Division, First

          Department and other appellate courts of this state; or (iii) them requiring this Court

          to determine fact-specific issues on a motion to dismiss, which as this Court is well

          aware is not its function at this stage of the proceedings. As detailed below, Plaintiff

          has sufficiently pled based on factual allegations contained in the Amended

          Complaint and the SAC all of the required elements of an intentional infliction of

          emotional distress claim. As such, the Summa Defendants’ motion to dismiss should,

          respectfully, be denied in its entirety.




                                                       5


                                                     5 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                  INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                          RECEIVED NYSCEF: 05/28/2021




                               FACTUAL AND PROCEDURAL BACKGROUND

                11.    For a full and complete recitation of the facts underlying this matter,

          the Court is respectfully referred to the Amended Complaint (annexed hereto as

          Exhibit “B”) (NYSCEF Doc. No. 27) and the proposed SAC (annexed hereto as Exhibit

          “A”, along with a redline compared against the Amended Complaint also annexed as

          part of Exhibit “A”). The facts most relevant to the cross-motion or Plaintiff’s

          opposition are set forth below.

          The Complaint and the First Motion to Dismiss

                12.    On or about December 23, 2020, Plaintiff commenced this action against

          the    defendants,     Schulder    and    Wayne      Michael     Greenwald,    Esq.

          (“Greenwald”), alleging violations of Judiciary Law § 487 by filing the Complaint

          (NYSCEF Doc. No. 1).

                13.    In the Complaint, Plaintiff alleged that he was the petitioner in a

          bankruptcy proceeding pending in the Bankruptcy Court under the Case No. 08-

          12667, and was the plaintiff in an adversary proceeding in the Bankruptcy Court

          captioned as Boaz Bagbag v. Summa Capital Corp., Adv. Proc. No. 19-01022

          (collectively, the “Bankruptcy Action”). See Complaint at ¶ 1.

                14.    Plaintiff alleged in the Complaint that Greenwald “is an attorney

          admitted to practice” and that “Mr. Greenwald is the principal attorney at Wayne

          Greenwald, P.C.” Id. at ¶ 2.




                                                   6


                                                6 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                      INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                             RECEIVED NYSCEF: 05/28/2021




                15.    Plaintiff further alleged in the Complaint that Schulder “is an attorney

          admitted to practice law” and that “Mr. Schulder’s attorney registration names

          Summa Capital Corp. as his business.” Id. at ¶ 3.

                16.    Plaintiff alleged in the Complaint that “Greenwald represented

          Schulder’s business, Summa Capital,” in the Bankruptcy Action. Id. at ¶ 4.

                17.    According to Plaintiff, “[o]n November 27, 2019, Wayne Greenwald filed

          an application for attorney’s fees and costs purportedly totaling $90,403.82.” Id. at ¶

          5.

                18.    Plaintiff went on to allege in the Complaint: “Greenwald’s invoice was

          remarkably over-sized, including demands for payment for clearly false and inflated

          time entries. Of course, it was impossible to comment on every line item. But, given

          that the following examples are so demonstrably inflated, we can infer that the

          remaining entries are similarly exaggerated.” Id. at ¶ 6.

                19.    Plaintiff thereafter laid out, by way of example, a series of “falsified and

          inflated charges,” which included specific references to time entries that were

          obviously inflated in relation to the amount of work allegedly performed. Id. at ¶ 7.

                20.    Plaintiff also highlighted certain “inflated and falsified” expense

          requests made by Greenwald and generally described misconduct that was deemed

          “emblematic of the overall inflated and falsified nature of the fee demand.” Id. at ¶

          8.

                21.    Plaintiff alleged that the Bankruptcy Court issued orders describing the

          time entries as excessive and further contended that the “Bankruptcy Court rejected



                                                     7


                                                  7 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                      INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                             RECEIVED NYSCEF: 05/28/2021




          all of the legal theories proffered by Defendants to support their application for

          $90,403.82 in attorney’s fees and costs.” Id. at ¶¶ 9-10.

                 22.     As part of alleging a Judiciary Law § 487 claim against both Greenwald

          and Schulder in the Complaint, Plaintiff made the following allegations, among

          others, against both defendants (including Schulder):

             •   The time entries included in the application “seeking attorney’s fees and costs”
                 that were submitted to the Bankruptcy Court “contained numerous time
                 entries which were exaggerated and deceitful” (see id. at ¶ 12);

             •   “The exaggerated time entries were filed as an effort to extract funds from
                 Plaintiff, either through settlement negotiations or a court order, for attorney’s
                 fees that Defendant Greenwald did not earn or Defendant Schulder incur” (id.);

             •   The defendants prosecuted a claim for an award of attorneys’ fees that “they
                 knew included exaggerated and outright false time entries” (id. at ¶ 13);

             •   The defendants’ “deceitful collusion caused Plaintiff damages in the form of
                 attorney’s fees which he incurred to defend an application for attorney’s fees
                 that included exaggerated and false time charges” (id. at ¶ 14).

                 23.     Both Schulder and Greenwald moved to dismiss the Complaint. See

          NYSCEF Doc. Nos. 4-24. Schulder’s motion to dismiss focused principally on the fact

          that “the Complaint does not allege that Mr. Schulder acted in the Adversary

          Proceeding in his capacity as an attorney” and, thus, the Complaint purportedly

          failed to state a claim against Schulder under Judiciary Law § 487. See NYSCEF

          Doc. No. 11.

          The Amended Complaint and the Second Motion to Dismiss

                 24.     On or about April 15, 2021, Plaintiff amended the Complaint with the

          filing of the Amended Complaint, as well as a Supplemental Summons to add

          defendant, Summa Capital, as a party to the case. See NYSCEF Doc. Nos. 26-27.

                                                     8


                                                  8 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                        INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                                RECEIVED NYSCEF: 05/28/2021




                  25.      In the Amended Complaint, Plaintiff alleged that “Greenwald

          represented Summa Capital as counsel in the Bankruptcy Action” and that

          “Greenwald took his direction for the representation of Summa Capital in the

          Bankruptcy Action directly from Schulder, as the principal of the Company.” See

          Amended Complaint at ¶¶ 10-11.

                  26.      In the Amended Complaint, Plaintiff accused the defendants

          (Greenwald, Schulder and Summa) of engaging in “intentional misconduct” by

          making “false misrepresentations” to the Bankruptcy Court in connection with the

          Bankruptcy Action. Id. at ¶ 12.

                  27.      Plaintiff alleged that “Defendants knowingly lied to the Bankruptcy

          Court in making up exaggerations and false time entries in an effort to collect monies

          from Plaintiff purportedly for fees and costs incurred in the Bankruptcy Action.” Id.

          at ¶ 13.

                  28.      Plaintiff further alleged that “Defendants did so solely for the purpose

          of harassing Plaintiff in order to cause Plaintiff to spend additional monies and incur

          exorbitant litigation costs in an effort to defend against Defendants’ false and

          fraudulent applications.” Id. at ¶ 14.

                  29.      Plaintiff went on to allege in the Amended Complaint: “The Bankruptcy

          Court      saw    right   through   Defendants’   misrepresentations,    knocking   down

          Defendants’ fee applications by more than eighty-eight percent (88%) in relation to

          the fees that Summa was seeking, all of which reductions were achieved by Plaintiff




                                                       9


                                                    9 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                    INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                            RECEIVED NYSCEF: 05/28/2021




          only through the expenditure of significant sums of money to defendant against

          Defendants’ fraudulent claims.” Id. at ¶ 15.

                30.    Plaintiff alleged that it was “[b]ecause of Defendants’ misconduct” that

          he “was left with no recourse other than to commence this lawsuit against Defendants

          so that he can recover monies due and owing to him caused by Defendants’ egregious

          behavior.” Id. at ¶ 16.

                31.    Plaintiff alleged in the Amended Complaint that Greenwald “in

          collusion with his client, Summa Capital,” filed a fee application in the Bankruptcy

          Action that “was exaggerated in that it, among other things, included demands for

          payment for clearly false and inflated time entries.” Id. at ¶¶ 17-18.

                32.    Plaintiff alleged with respect to Greenwald that the “false and otherwise

          fraudulent fee application violated a number of ethical rules governing attorney

          conduct,” and that “Schulder, acting on behalf of Summa Capital, directed or

          otherwise authorized Greenwald to include these false time entries in Summa

          Capital’s application for attorneys’ fees and costs with the intent to deceive the

          Bankruptcy Court.” Id. at ¶¶ 19-20.

                33.    Plaintiff further alleged “[u]pon information and belief” that “Schulder,

          acting on behalf of Summa Capital, directed Greenwald to include these false time

          entries in Summa Capital’s application for attorneys’ fees and costs in order to harass

          Plaintiff and to cause Plaintiff to have to expend substantial resources defending

          against a fraudulent and inflated fee application.” Id. at ¶ 21.




                                                    10


                                                 10 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                   INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                          RECEIVED NYSCEF: 05/28/2021




                34.    In the Amended Complaint, Plaintiff provided examples of time entries

          that included “misrepresentations and inflated charges” which were identical in all

          material respects to the list that was included in the original Complaint. Compare

          Complaint at ¶ 7, with Amended Complaint at ¶ 23.

                35.    Plaintiff also highlighted certain “inflated and falsified” expense

          requests and generally described misconduct that was deemed “emblematic of the

          overall inflated and falsified nature of the fee demand.” See Amended Complaint at

          ¶¶ 24-25.

                36.    Plaintiff “incurred substantial attorneys’ fees and costs having to

          respond to the fee application in order to point out to the Bankruptcy Court, among

          other things, the falsehoods and misrepresentations contained in the fee application.

          For instance, in responding to the fee application, Plaintiff demonstrated that the

          Company’s application improperly sought fees that were false and unreasonable,

          including time entries for work that was unrelated to the Bankruptcy Action even

          though Greenwald and the Schulder Defendants were trying to ‘pass it off’ as related

          to the Bankruptcy Action.” Id. at ¶¶ 27-28.

                37.    Plaintiff further alleged in the Amended Complaint that the Bankruptcy

          Court issued orders describing the time entries as excessive and further contended

          that the “Bankruptcy Court rejected Summa Capital’s application for $90,403.82 in

          attorney’s fees and costs and only awarded to Summa Capital a small fraction of the

          amounts sought.” Id. at ¶¶ 29-32.




                                                   11


                                                11 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                       INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                              RECEIVED NYSCEF: 05/28/2021




                38.    The first cause of action in the Amended Complaint was asserted

          against Greenwald alone pursuant to Judiciary Law § 487 in which Plaintiff alleged,

          among other things, that the fee application was “fraudulent,” “based, in part, on

          outright lies”, and knowingly contained “numerous falsified time entries.” Id. at ¶¶

          33-43.2

                39.    The second cause of action in the Amended Complaint was asserted

          against the Schulder Defendants sounding in intentional infliction of emotional

          distress. Id. at ¶¶ 44-58.

                40.    Plaintiff alleged that Schulder, as a “licensed attorney in the State of

          New York” who is “bound by the rules in the State of New York governing attorney

          conduct,” engaged in misconduct by “violating the rules governing attorney conduct

          by authorizing the submission of a false application to the Bankruptcy Court to try

          to obtain additional monies from Plaintiff to which the Company and Schulder were

          not entitled,” and that such misconduct “constitutes extreme and outrageous

          behavior.” Id. at ¶¶ 45-47.

                41.    Plaintiff further alleged in the Amended Complaint that “such conduct

          by Schulder was so outrageous in character and so extreme in degree, as to go beyond

          all possible bounds of decency, and is to be regarded as atrocious and utterly

          intolerable in a civilized community.” Id. at ¶ 48.




          2
           Greenwald has separately filed a CPRL 3211 motion to dismiss the Amended Complaint.
          See NYSCEF Doc. Nos. 19 through 24. That motion and Plaintiff’s opposition thereto will be
          briefed separately to the Court.

                                                     12


                                                  12 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                     INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                             RECEIVED NYSCEF: 05/28/2021




                 42.     Plaintiff went on to allege that “Summa Capital’s conduct of, among

          other things, authorizing the submission of a false application to the Bankruptcy

          Court to try to obtain additional monies from Plaintiff to which Summa Capital was

          not entitled constitutes extreme and outrageous behavior.” Id. at ¶ 49.

                 43.     Plaintiff further alleged that “such conduct by Summa Capital was so

          outrageous in character and so extreme in degree, as to go beyond all possible bounds

          of decency, and is to be regarded as atrocious and utterly intolerable in a civilized

          community.” Id. at ¶ 50.

                 44.     As Plaintiff explained, “[t]he Schulder Defendants filed the false

          application with the Bankruptcy Court as part of a deliberate and malicious pattern

          of harassment of Plaintiff and as part of a campaign intended to intimidate Plaintiff.”

          Id. at ¶ 51.

                 45.     Plaintiff went on to allege that the Schulder Defendants “filed the false

          application with the Bankruptcy Court and engaged in other misconduct with the

          intent to deceive and harass the Plaintiff and the Bankruptcy Court and to cause the

          Plaintiff to spend additional time and money in opposing the application made based

          upon false pretenses.” Id. at ¶ 52.

                 46.     Plaintiff further alleged in the Amended Complaint that “[a]s a result of

          the Schulder Defendants’ false and exaggerated application containing false attorney

          time entries and costs, Plaintiff was caused to expend additional unnecessary funds

          to oppose the application, which has caused Plaintiff severe emotional distress,

          including, but not limited to, anxiety.” Id. at ¶ 53.



                                                     13


                                                  13 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                      INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                             RECEIVED NYSCEF: 05/28/2021




                47.     Plaintiff also alleged that Schulder, “as an officer and the principal of

          Summa Capital,” is “personally liable for the[] acts that bring about injury to a third

          party.” Id. at ¶¶ 54-55.

                48.     Plaintiff further alleged that because “Schulder personally participated

          in the wrongful and fraudulent conduct detailed herein by, among other things,

          approving and otherwise authorizing the submission by Summa Capital of the

          falsified application for attorneys’ fees and costs in the Bankruptcy Court,” he “is

          liable in his individual capacity for the tort of intentional infliction of emotional

          distress.” Id. at ¶¶ 56-57.

          The Motion to Dismiss and the SAC

                49.     Thereafter, the Schulder Defendants moved to dismiss the Amended

          Complaint pursuant to CPLR 3211(a)(5) and CPLR 3211(a)(7). See NYSCEF Doc.

          Nos. 32-35.

                50.     On or about May 14, 2021, Plaintiff filed the SAC. See NYSCEF Doc.

          No. 80.

                51.     While the SAC asserted additional causes of action which are currently

          stayed pursuant to the Bankruptcy Court’s Temporary Stay Order (see n.1 supra),

          Plaintiff also asserted certain additional factual allegations to amplify the allegations

          of the intentional infliction of emotional distress claim made against the Schulder

          Defendants in the Amended Complaint.

                52.     For instance, Plaintiff alleges that Summa has engaged in conduct

          which was “intended to harass Plaintiff” including by sending “post-judgment party



                                                     14


                                                 14 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                          INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                                 RECEIVED NYSCEF: 05/28/2021




          and third-party discovery demands . . . to various individuals and organizations,

          including Jewish charities and other Jewish organizations.” See SAC at ¶ 43.

                 53.      Plaintiff further alleges in the SAC that Summa’s misconduct “serve[s]

          no legitimate purpose” other than “to harm Plaintiff’s reputation in the Jewish

          business community and otherwise.” Id. at ¶ 44.

                 54.      These allegations were incorporated by reference into the allegations

          against the Schulder Defendants for intentional infliction of emotional distress. See

          id. at ¶ 56.3

                 55.      On May 17, 2021, the Summa Defendants filed a “Notice of Rejection”

          with respect to the SAC, thereby necessitating this cross-motion to amend. See

          NYSCEF Doc. No. 82.

                                    THE GOVERNING LEGAL STANDARD

          Leave to Amend a Pleading
                 56.      Under CPLR 3025, a party may amend a pleading “at any time by leave

          of court.” See CPLR 3025(b). “A request to amend is determined in accordance with

          the general considerations applicable to such [a] motion, including the statute's

          direction that leave ‘shall be freely given upon such terms as may be just.’” See Kimso

          Apts., LLC v. Gandhi, 24 N.Y.3d 403, 411 (2014) (citing CPLR 3025(b)). This applies

          “even if the amendment substantially alters the theory of recovery.” See id.



          3
           For the sake of clarity, and to ensure that no claim is made by the Summa Defendants that
          Plaintiff is violating the Temporary Stay Order of the Bankruptcy Court, these amplified
          allegations contained in the SAC are only being referenced in order to bolster the intentional
          infliction of emotional distress claim against the Summa Defendants, and not to prosecute in
          any way in this Court any of the other causes of action contained in the SAC for the purposes
          of these opposition papers.

                                                       15


                                                    15 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                      INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                             RECEIVED NYSCEF: 05/28/2021




                57.    Thus, “[i]n the absence of prejudice or surprise resulting directly from

          the delay in seeking leave, applications to amend or supplement a pleading ‘are to be

          freely granted unless the proposed amendment is palpably insufficient or patently

          devoid of merit.’” See U.S. Bank N.A. v. Lent, No. 2018-04977, 2021 WL 1653334, at

          *1 (2d Dept. Apr. 28, 2021).

                58.    The party opposing the amendment bears the burden of establishing

          prejudice. See Kimso Apartments, 24 N.Y.3d at 411.

          CPLR 3211 Motion to Dismiss Standard

                59.    In assessing a motion to dismiss under CPLR 3211(a)(7), the court must

          “accept the facts alleged as true . . . and determine simply whether the facts alleged

          fit within any cognizable legal theory.” Morone v. Morone, 50 N.Y.2d 481, 484 (1980).

          In ruling on a motion to dismiss, the court “is . . . to determine if, assuming the truth

          of the facts alleged, the complaint states the elements of a legally cognizable cause of

          action.” P.T. Bank Central Asia v. ABN Amro Bank N.V., 301 A.D.2d 373, 375-76,

          754 N.Y.S.2d 245 (1st Dep't 2003). Thus, “[i]f the plaintiff can succeed upon any

          reasonable view of the allegations, the complaint may not be dismissed.” See

          Marchionni v. Drexler, 22 A.D.3d 814, 814, 803 N.Y.S.2d 196 (2d Dep’t 2005) (holding

          that plaintiff sufficiently pleaded a cause of action to recover damages for intentional

          infliction of emotional distress). “Whether a plaintiff can ultimately establish its

          allegations should not be considered in determining a motion to dismiss.” Charles

          Schwab Corporation v. Goldman Sachs Group, Inc., 186 A.D.3d 431, 129 N.Y.S.3d 54

          (2d Dep’t 2020).



                                                     16


                                                 16 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                    INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                            RECEIVED NYSCEF: 05/28/2021




                60.    “On a motion to dismiss a complaint pursuant to CPLR 3211(a)(5) on

          statute of limitations grounds, the moving defendant must establish, prima facie, that

          the time in which to commence the action has expired.” Wells Fargo Bank, National

          Association v. Islam, 193 A.D.3d 1016, 142 N.Y.S.3d 819 (2d Dep’t 2021). “If the

          defendant satisfies this burden, the burden shifts to the plaintiff to raise a question

          of fact as to whether the statute of limitations was tolled or otherwise inapplicable,

          or whether the plaintiff actually commenced the action within the applicable

          limitations period.” Id.

                                        ***********************

                61.    Applying these standards here, Plaintiff’s cross-motion to amend should

          be granted and the Schulder Defendants’ motion to dismiss should be denied.

                                          LEGAL ARGUMENT

                                                 POINT I

                THIS COURT SHOULD GRANT PLAINTIFF’S CROSS-MOTION FOR
                  LEAVE TO FURTHER AMEND THE AMENDED COMPLAINT

                62.    This Court, respectfully, should permit Plaintiff to file the proposed SAC

          (Exhibit “A”) as it asserts a viable claim against the Schulder Defendants in the

          second cause of action for intentional infliction of emotional distress. As detailed

          below, this second cause of action is laid out in painstaking detail in the proposed

          SAC and states a claim upon which this Court may grant relief.

                63.    Indeed, because the second cause of action for intentional infliction of

          emotional distress asserted by Plaintiff against the Schulder Defendants is not

          palpably insufficient or patently devoid of merit, the SAC should be deemed filed by

                                                    17


                                                 17 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                    INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                            RECEIVED NYSCEF: 05/28/2021




          this Court. See Lucido v. Mancuso, 49 A.D.3d 220, 232, 851 N.Y.S.2d 238 (2d Dep’t

          2008) (granting plaintiff’s motion for leave to amend the complaint as the cause of

          action was neither palpably insufficient nor patently devoid of merit); MBIA Ins.

          Corp. v. Greystone & Co., Inc., 74 A.D.3d 499, 901 N.Y.S.2d 522 (1st Dep't 2010) (“On

          a motion for leave to amend, the plaintiff need not establish the merit of its proposed

          new allegations”).

                64.    Further supporting the proposed amendment is the fact that discovery

          has not commenced and none of the defendants have interposed answers. The

          defendants have not been hindered in the preparation of their cases nor prevented

          from taking any measure to support their positions in this case. Further, nothing in

          the proposed SAC is a surprise to the defendants, as most of the allegations relate to

          serious misconduct engaged in by the defendants with respect to the fee application

          in the Bankruptcy Court, which was the subject of both the Complaint (see ¶¶ 5-14)

          and the Amended Complaint (see ¶¶ 17-32). The essential wrongdoing alleged by

          Plaintiff in the SAC also has not changed since the time of the filing of the original

          Complaint – namely, the use of the judicial process for an improper purpose to harass

          Plaintiff, harm his reputation, and cause him financial losses and overall emotional

          distress. See Complaint at ¶¶ 1-14; Amended Complaint at ¶¶ 33-58. As a result,

          granting Plaintiff leave to amend the Amended Complaint with the filing of the

          proposed SAC will not cause the defendants any prejudice.




                                                    18


                                                 18 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                    INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                            RECEIVED NYSCEF: 05/28/2021




                                                POINT II


                       THE SCHULDER DEFENDANTS’ MOTION TO DISMISS
                             SHOULD BE DENIED IN ITS ENTIRETY

          A.    In the Event the Court Grants Plaintiff Leave to File the Proposed SAC, the
                Schulder Defendants’ Motion is Rendered Moot

                65.    Upon this Court permitting the amendment of the attacked pleading (in

          this instance, the Amended Complaint), the amended pleading (in this instance, the

          SAC) replaces and supersedes the initial pleading. See St. Lawrence Explosives Corp.

          v. Law Bros. Contr. Corp., 170 A.D.2d 957, 957, 566 N.Y.S.2d 127 (1st Dep’t 1991)

          (“When an amended complaint has been served, it supersedes the original complaint

          and becomes the only complaint in the case. Thus, defendants’ original answer has

          no effect and a new responsive pleading must be substituted for the original

          answer.”); see also D’Amico v. Correctional Medical Care, Inc., 120 A.D.3d 956, 991

          N.Y.S.2d 687 (4th Dep’t 2014) (“the amended complaint superseded the original

          complaint and became the only complaint in the case”). Thus, upon service of an

          amended complaint, a motion relating to the original complaint, such as the Schulder

          Defendants’ motion to dismiss here, is rendered “moot.” See Aikens Const. of Rome,

          Inc. v. Simons, 284 A.D.2d 946, 246, 727 N.Y.S.2d 213 (4th Dept. 2001) (holding that

          service of an amended complaint rendered “moot” a motion to reargue a motion to

          dismiss the original complaint); Covert Ave. Apartments, Inc. v. Town of Babylon,

          134 A.D.2d 230, 230, 520 N.Y.S.2d 575 (2d Dep’t 1987) (“As to the defendant Town of

          Babylon's motion to dismiss the complaint as against it for failure to state a cause of

          action, we hold that the issue is moot since the plaintiff has been granted leave to


                                                    19


                                                 19 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                      INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                             RECEIVED NYSCEF: 05/28/2021




          serve an amended complaint.”); Samide v. Roman Catholic Diocese of Brooklyn, 194

          Misc.2d 561, 563, 754 N.Y.S.2d 164 (Sup. Ct. Queens Cty. 2003) (“Thus, the motions

          to dismiss and strike portions of the original complaint are rendered moot by the

          service of the amended complaint.”).

                66.    In this case, therefore, the facts and allegations set forth in the proposed

          SAC which impact upon the second cause of action asserted against the Schulder

          Defendants for intentional infliction of emotional distress render the Schulder

          Defendants’ arguments seeking the dismissal of the Amended Complaint moot. Thus,

          if this Court grants Plaintiff leave to further amend the Amended Complaint as

          requested in the cross-motion, the Schulder Defendants’ motion should be denied in

          its entirety for this reason alone.

          B.    The Second Cause of Action Against the Schulder Defendants is Not Time-
                Barred

                67.    As an initial matter, the Schulder Defendants argue that the “Amended

          Complaint affirmatively alleges that the application for fees and costs, the filing of

          which allegedly caused plaintiff to suffer ‘emotional distress,’ was filed with the

          Bankruptcy Court on November 27, 2019. . . . The Amended Complaint was not filed

          until April 15, 2021; more than one year later.” See Memorandum of Law in Support

          of Motion to Dismiss Amended Complaint, filed on April 27, 2021 (NYSCEF Doc. No.

          35; “SD Mem.”), at pp. 2-3.

                68.    The Schulder Defendants, however, offer no basis in their motion – legal

          or otherwise – as to why the statute of limitations should start to run on the date that




                                                    20


                                                 20 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                     INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                             RECEIVED NYSCEF: 05/28/2021




          the subject motion was filed in the Bankruptcy Court, November 27, 2019. That is

          because, respectfully, it should not begin to run as of that date.

                69.    But before addressing that issue, it is important to note that the

          operative date for statute of limitations purposes is not the date of the filing of the

          Amended Complaint (April 15, 2021), as the Schulder Defendants argue, but rather

          it is the date of the filing of the original Complaint (December 23, 2020). That is

          because the claims asserted in the Amended Complaint relate back to the original

          Complaint under well-settled legal principles.

                70.    The relation-back doctrine provides that “[a] claim asserted in an

          amended pleading is deemed to have been interposed at the time the claims in the

          original pleading were interposed, unless the original pleading does not give notice of

          the transaction or occurrences . . . to be proved pursuant to the amended pleading.”

          See CPLR 203(f); see also Giambrone v. Kings Harbor Multicare Ctr., 104 A.D.3d 546,

          548, 961 N.Y.S.2d 157 (1st Dep’t 2013) (making clear that the “salient inquiry” in

          deciding whether an otherwise untimely claim in an amended pleading relates back

          to a timely commenced action “is not whether defendant had notice of the claim, but

          whether, as the statute provides, the original pleading gives ‘notice of the

          transactions [or] occurrences . . . to be proved pursuant to the amended pleading’”).

                71.    Here, Plaintiff’s intentional infliction of emotional distress claim

          asserted in the Amended Complaint is based upon the same transactions and

          occurrences as the Judiciary Law § 487 claim asserted in the original Complaint –

          namely, among other things, the filing of the false and fraudulent fee application



                                                    21


                                                 21 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                      INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                             RECEIVED NYSCEF: 05/28/2021




          submitted to the Bankruptcy Court by Summa. Compare Complaint at ¶¶ 1-14, with

          Amended Complaint at ¶¶ 44-58.         Indeed, both the original Complaint and the

          Amended Complaint set forth the same list (for illustrative purposes) of certain of the

          false and fraudulent entries contained in the fee application submitted to the

          Bankruptcy Court. Compare Complaint at ¶¶ 7-8, with Amended Complaint at ¶¶

          23-24.

                   72.   Thus, because the same transactions and occurrences underlay both the

          original Complaint and the Amended Complaint, the claims asserted in the Amended

          Complaint relate back to the original Complaint and the operative date for statute of

          limitations purposes is the date of the filing of the Complaint, i.e., December 23, 2020.

          See Complaint (NYSCEF Doc. No. 1).

                   73.   Nor is it of any moment for purposes of the relation back doctrine that

          (i) Summa was not a party to the original Complaint; or (ii) an intentional infliction

          of emotional distress claim was not pled in the original Complaint. “The relation-

          back doctrine ‘enables a plaintiff to correct a pleading error – by adding either a new

          claim or a new party – after the statutory limitations period has expired.’” OneWest

          Bank N.A. v. Muller, 189 A.D.3d 853, 138 N.Y.S.3d 165 (2d Dep’t 2020) (emphasis

          added). Here, where Schulder is the principal of Summa, Summa was a party in the

          Bankruptcy Action, and the facts underlaying the intentional infliction of emotional

          distress claim were pled in the original Complaint albeit under a different cause of

          action, there is no question that the relation back doctrine applies. See id. (where




                                                     22


                                                 22 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                     INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                            RECEIVED NYSCEF: 05/28/2021




          added parties were on notice and should have reasonably concluded that they should

          have been named in the action, relation back doctrine held to apply).

                74.    Bearing the relation back concept in mind, the law is clear that “[t]he

          statute of limitations begins to run on the date of injury or when all of the elements

          of the tort could be truthfully alleged.” Sapienza v. Notaro, 172 A.D.3d 1418, 102

          N.YS.3d 291 (2d Dep’t 2019).

                75.    While Summa may have filed its fraudulent fee application in the

          Bankruptcy Court on November 27, 2019, Plaintiff did not submit opposition to the

          fee application until December 13, 2019.       See Exhibit “C” (a copy of Plaintiff’s

          opposition papers filed in the Bankruptcy Court). Summa, of course, could have

          withdrew its false and fraudulent fee application at any time, including prior to

          Plaintiff submitting his opposition. Summa, however, did not do so.

                76.    Thereafter, in the face of Plaintiff’s opposition, Summa neither

          withdrew its application nor modified its application in any way, thereby continuing

          with the tortious conduct that underlays the November 27, 2019 fee application.

          Moreover, as set forth in the pleadings, the fee application was not decided by the

          Bankruptcy Court until March 17, 2020. See Amended Complaint at ¶ 29; SAC at ¶

          31.

                77.    Summa, therefore, had the opportunity at any time between November

          27, 2019 (the date of the filing of the fee application) and March 17, 2020 (the date of

          the Bankruptcy Court’s decision on the fee application) to withdraw the false and

          fraudulent fee application. Had Summa done so, Plaintiff would not have been able



                                                    23


                                                 23 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                     INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                            RECEIVED NYSCEF: 05/28/2021




          to plead that the Schulder Defendants’ conduct was “extreme and outrageous” or done

          with the intent to cause severe emotional distress, both of which are elements of an

          intentional infliction of emotional distress claim. See, e.g., Marchionni, 22 A.D.3d at

          814.

                 78.   Summa, however, never did so at any time prior to March 17, 2020 (or

          at any time thereafter for that matter). Thus, because Plaintiff could not have pled

          all of the elements of an intentional infliction of emotional distress claim until there

          was a decision on the motion without the Schulder Defendants’ withdrawing their

          application, the statute of limitations could not have begun to run until the date of

          the decision, March 17, 2020. See, e.g., Snyder v. Town Insulation, Inc., 81 N.Y.2d

          429, 432-433 (1993) (“As a general proposition, the cause of action does not accrue

          until an injury is sustained. Stated another way, the accrual occurs when the claim

          becomes enforceable, i.e., when all elements of the tort can be truthfully alleged in a

          complaint.”) (emphasis added).

                 79.   Moreover, the continuing tort doctrine supports Plaintiff’s position that

          the second cause of action is timely. The continuing tort doctrine permits claims

          based on “wrongful conduct occurring more than one year prior to the commencement

          of the action, so long as the final actionable event occurred within one year of the

          suit.” See Estreicher v. Oner, 148 A.D.3d 867, 868, 49 N.Y.S.3d 530 (2d Dep’t 2017).

          The Appellate Division, First Department has held that “allegations of intentional

          infliction of emotional distress alleged in [an] amended complaint are ‘governed by

          the continuing tort doctrine, permitting the plaintiff to rely on wrongful conduct



                                                    24


                                                 24 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                     INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                            RECEIVED NYSCEF: 05/28/2021




          occurring more than one year’ prior to seeking leave to amend.” Brummer v. Wey,

          187 A.D.3d 566, 566, 135 N.Y.S.3d 4 (1st Dep’t 2020); see also Ain v. Glazer, 257

          A.D.2d 422, 423, 683 N.Y.S.2d 241 (1st Dep’t 1999) (holding the cause of action for

          intentional infliction of emotional distress was not time-barred where the plaintiff set

          forth a continuing course of conduct extending into the one-year period immediately

          preceding commencement of his action).

                80.    Thus, while the Schulder Defendants filed the fraudulent fee application

          on November 27, 2019, the harm caused by the false and fraudulent allegations

          contained in the fee application could have been ameliorated by the Schulder

          Defendants withdrawing the application at any point in time up until the Bankruptcy

          Court issued its decision on the fee application, which did not occur until March 17,

          2020. In other words, the Schulder Defendants’ wrongful conduct giving rise to the

          intentional infliction of emotional distress claim did not start and stop on November

          27, 2019, as the Schulder Defendants suggest; rather, it started on November 27,

          2019 and continued up to at least the date of the Bankruptcy Court’s decision on the

          fee application on March 17, 2020.

                81.    Because Plaintiff filed the Complaint within one year of March 17, 2020,

          therefore, the intentional infliction of emotional distress claim was timely asserted

          under the continuing tort doctrine.

                82.    The Summa Defendants cite Wilson v. Erra, 94 A.D.3d 756, 942

          N.Y.S.2d 127 (2d Dep’t 2012) to argue that “Plaintiff’s cause of action . . . accrued

          upon the filing of the allegedly false application for fees.” See SD Mem. at pp. 2-3.



                                                    25


                                                 25 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                           INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                                  RECEIVED NYSCEF: 05/28/2021




          Wilson, however, does not help the Summa Defendants. In Wilson, fourteen (14)

          years after the defendant testified against the plaintiff at a criminal trial, the plaintiff

          sued the defendant for defamation and intentional infliction of emotional distress.

          The Appellate Division, Second Department found these claims to be time-barred

          given the substantial passage of time and because “[a] cause of action alleging

          defamation accrues at the time the alleged statements are originally uttered.”

                 83.    In contrast, as set forth above, the Appellate Division, First Department

          has held that a claim of intentional infliction of emotional distress is subject to tolling

          based upon the continuing tort doctrine, and the tort here continued until at least

          March 17, 2020 due to the Summa Defendants’ failure to withdraw their false

          statements to the Bankruptcy Court. Thus, Wilson is not apposite and not helpful to

          the Summa Defendants.

                 84.    As a result, the Schulder Defendants’ argument that Plaintiff’s claim of

          intentional infliction of emotional distress is time-barred should be rejected in all

          respects.4




          4
           The Summa Defendants also argue that Plaintiff’s alleged failure to assert the intentional
          infliction of emotional distress claim “against Mr. Greenwald demonstrates . . . that plaintiff
          knows that he does not have any valid claim for emotional distress and that his sole goal is
          to force the Moving Defendants to incur legal fees.” See SD Mem. at p. 2. Respectfully,
          Plaintiff has not asserted an intentional infliction of emotional distress claim against
          Greenwald because it has stated a different claim against Greenwald given his status as the
          attorney representing Summa in the Bankruptcy Court – namely, a claim under Judiciary
          Law § 487. See Amended Complaint at ¶¶ 33-43; SAC at ¶¶ 45-55. Plaintiff, of course, is
          free to plead alternative, inconsistent theories under the CPLR. See CPLR 3014; Kerzhner
          v. G4S Government Solutions, Inc., 138 A.D.3d 564, 30 N.Y.S.3d 620 (1st Dep’t 2016) (“a
          plaintiff may plead alternative, inconsistent theories”).


                                                        26


                                                    26 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                      INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                              RECEIVED NYSCEF: 05/28/2021




          C.    Plaintiff has Adequately Pled a Claim Against the Schulder Defendants

                85.    A cause of action for intentional infliction of emotional distress consists

          of four elements: (i) extreme and outrageous conduct; (ii) intent to cause, or disregard

          of a substantial probability of causing, severe emotional distress; (iii) a causal

          connection between the conduct and injury; and (iv) severe emotional distress. See

          Marchionni, 22 A.D.3d at 814.

                86.    A plaintiff’s allegations that the defendants “intentionally and

          maliciously engaged in a pattern of harassment, intimidation, humiliation and

          abuse,” causing him an unjustified loss of revenue and emotional harm is sufficient

          to support the cause of action for intentional infliction of emotional distress. See

          Shannon v. MTA Metro-North R.R., 269 A.D.2d 218, 219, 704 N.Y.S.2d 208 (1st Dep’t

          2000) (finding that, assuming the truth of the facts pleaded, plaintiff adequately

          alleged the cause of action for intentional infliction of emotional distress).

                87.    The Summa Defendants do not argue, because they cannot do so, that

          Plaintiff has not pled extreme and outrageous conduct. Instead, without citation to

          any authority, the Summa Defendants contend that “the court can determine, as a

          matter of law,” that the alleged conduct of the Summa Defendants of directing or

          authorizing Greenwald “to file even a ‘false’ fee application is not ‘so outrageous in

          character, and so extreme in degree, as to go beyond all possible bounds of decency,

          and to be regarded as atrocious, and utterly intolerable in a civilized community.’”

          See SD Mem. at p. 4.




                                                     27


                                                  27 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                         INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                                RECEIVED NYSCEF: 05/28/2021




                 88.    Courts, however, have held to the contrary for a number of different

          reasons.

                 89.    Perhaps most importantly, the Appellate Division, First Department

          has held, ironically in a case relied upon by the Summa Defendants (see SD Mem. at

          p. 4), that the Supreme Court is acting within its discretion in leaving the issue of the

          outrageousness of a defendant’s conduct to be decided by the jury at trial. See 164

          Mulberry Street Corp. v. Columbia University, 4 A.D.3d 49, 771 N.Y.S.2d 16 (1st

          Dep’t 2004) (“Although vested with the power to do so, the motion court declined at

          this pre-answer stage of the proceedings to find that the concededly general

          allegations in this case were inadequate as a matter of law. Rather, the court found

          the issue of outrageousness more appropriately to be decided by a jury . Although

          there may be some inconsistency in that formulation, in that the court’s phrasing

          implies a willingness to revisit the matter as a law issue at another stage of the

          proceedings, we do not find legal error in the court's decision to defer decision on the

          matter.”) (emphasis added). The Appellate Division, Second Department has also

          held as much. See Halio v. Lurie, 15 A.D.2d 62, 66, 222 N.Y.S.2d 759 (2d Dep’t 1961)

          (stating that “[i]t will be for the trier of the facts to determine whether . . . the conduct

          of the defendant was such that it may be said that it went beyond all reasonable

          bounds of decency”).5


          5
           Citing Kovkov v. Law Firm of Dayrel Sewll, PLLC, 187 A.D.3d 505, 134 N.Y.S.3d 15 (1st
          Dep’t 2020), the Summa Defendants argue that “[c]ourts do not hesitate to dismiss, on a pre-
          answer motion, claims asserting intentional infliction of emotional distress where the court
          determines, as a matter of law, that the conduct does not meet the stringent standard
          required.” See SD Mem. at p. 4. The Appellate Division, First Department’s decision
          in 164 Mulberry Street, and the Appellate Division, Second Department’s decision in
                                                       28


                                                   28 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                     INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                            RECEIVED NYSCEF: 05/28/2021




                90.    In any event, at this stage in the litigation, the allegations set forth in

          the Amended Complaint are sufficient to plead outrageous conduct on the part of the

          Schulder Defendants so as to state a claim for intentional infliction of emotional

          distress. See Nigro v. Pickett, 39 A.D.3d 720, 721-22, 833 N.Y.S.2d 655 (2d Dep’t

          2007) (holding the plaintiffs set forth a claim for intentional infliction of emotional

          distress on behalf of the individual plaintiff where defendants made false accusations

          against the plaintiff and threatened to make the accusations public); Vasarhelyi v.

          New School for Social Research, 230 A.D.2d 658, 661, 646 N.Y.S.2d 795 (1st Dep’t

          1996) (finding defendants’ threats of groundless prosecution by engaging criminal

          attorneys to conduct an investigation brought the matter within extreme and

          outrageous behavior).

                91.    Indeed, the Appellate Division, First Department held in Vasarhelyi,

          230 A.D.2d at 661, in describing the standard to be applied in determining whether

          the conduct pled is sufficiently outrageous so as to state a claim for intentional

          infliction of emotional distress: “As a leading authority states the principle, ‘[t]he

          extreme and outrageous nature of the conduct may arise not so much from what is

          done as from abuse by the defendant of some relation or position which gives the

          defendant actual or apparent power to damage the plaintiff's interests.’” See 230

          A.D.2d at 661 (quoting Prosser & Keeton, Torts § 12, at 61 [5th ed]). The Appellate

          Division, First Department found in Vasarhelyi that where “the acts complained of”


          Halio, suggest otherwise. In any event, Kovkov is of no relevance here, as the court’s
          reported decision does not contain any details about the pleading that was allegedly
          insufficient.

                                                    29


                                                 29 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                         INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                                RECEIVED NYSCEF: 05/28/2021




          consisted of mere threats of “groundless litigation,” “‘assuming the truth of the facts

          pleaded, the acts complained of could be found by a trier of fact to amount to extreme

          and outrageous conduct which cannot be tolerated in a civilized community and that

          they, therefore, adequately state a cause of action for intentional infliction of

          emotional distress.”6

                 92.    Here, Plaintiff has pled something far more egregious than mere threats

          of groundless litigation.    Indeed, Plaintiff alleges, among other things, that the

          Schulder Defendants outright lied to the Bankruptcy Court in order to harass

          Plaintiff, make Plaintiff spend money responding to the Schulder Defendants’ false

          submissions and that Schulder, an attorney, violated a number of attorney

          disciplinary rules in an effort to harass and intimidate Plaintiff.          See Amended

          Complaint at ¶¶ 47-57; SAC at ¶¶ 59-69.

                 93.    It goes without saying that such violations, in particular those involving

          fraud and dishonesty upon a court, should not be taken lightly. As an attorney,

          respect for the legal system and the judiciary is fundamental to participation in that

          system. Matter of Davey, 111 A.D.3d 207, 211, 973 N.Y.S.2d 67 (1st Dep’t 2013).

          Violations of attorney disciplinary rules warrant the “utmost seriousness since they

          impinge[] on” the administration of justice in the courts. In re Goffen, 103 A.D.2d 197,


          6
            The Appellate Division, First Department’s holding in Vasarhelyi that threats of
          “groundless litigation” can be sufficient to support an intentional infliction of emotional
          distress claim stands as a complete rebuttal to the Schulder Defendants’ policy-based
          argument that “a ruling that the direction or authorization to file a ‘false’ fee application
          supports a claim of intentional infliction of emotional distress against an attorney’s client
          would open the floodgates to retaliatory litigation.” See SD Mem. at p. 5. Indeed, the
          Appellate Division, First Department has already held otherwise.


                                                       30


                                                   30 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                       INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                              RECEIVED NYSCEF: 05/28/2021




          201, 479 N.Y.S.2d 222 (1st Dep’t 1984). Violations of attorney disciplinary rules

          “demonstrate [a] disregard for the rule of law as well as the ethical standards of the

          legal profession.” Matter of Robb, 287 A.D.2d 1, 731 N.Y.S.2d 437 (1st Dep’t 2001).

                94.    In light of the allegation of deliberate misrepresentations being made to

          the Bankruptcy Court and the filing of false documents with the Bankruptcy Court

          made by the Schulder Defendants for an improper purpose, the standard of conduct

          sufficient to plead an intentional infliction of emotional distress claim, particularly

          at this preliminary stage of the proceedings, is satisfied as a matter of law.

                95.    The Summa Defendants also argue, again without citation to a single

          authority (a theme that will be consistent throughout these opposition papers), that

          “[a]s a matter of law, the mere direction or authorization to file a fee application, even

          if false, could not have been done with the ‘intent to cause, or disregard of a

          substantial probability of causing, severe emotional distress.’” See SD Mem. at p. 5.

          The Schulder Defendants, however, do not argue that Plaintiff failed to plead the

          requisite intent. That is because Plaintiff has done so. See Amended Complaint at ¶

          52; SAC at ¶ 64. That is all that matters at this preliminary stage of the proceedings.

          See, e.g., Morone, 50 N.Y.2d at 484, cited supra at ¶ 59.

                96.    The Summa Defendants argue, again without citation to authority, that

          “the plaintiff does not allege a ‘campaign of harassment or intimidation,” but rather

          he purportedly only alleges “a ‘one off’ court filing.” See SD Mem. at p. 5. This,

          however, is simply not true, as Plaintiff does in fact allege “a deliberate and malicious

          pattern of harassment of Plaintiff and as part of a campaign intended to intimidate



                                                     31


                                                  31 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                              INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                                    RECEIVED NYSCEF: 05/28/2021




          Plaintiff.” See Amended Complaint at ¶ 51; SAC at ¶ 63. Again, that is all that

          matters at this preliminary stage of the proceedings. See, e.g., Morone, 50 N.Y.2d at

          484, cited supra at ¶ 59.

                 97.     But even if more than a “one-off” act was required to be pled, it has been

          alleged. Specifically, in the SAC Plaintiff alleges as part of its intentional infliction

          of emotional distress claim that the Schulder Defendants are continuously using the

          judicial process to harass Plaintiff, including by serving Jewish charities and other

          Jewish organizations with baseless “demands” for the purpose of “harm[ing]

          Plaintiff’s reputation within the Jewish business community”. See SAC at ¶¶ 43-44;

          see also Vasarhelyi, 230 A.D.2d at 661-662 (where the defendant “was in a position

          giving him apparent power to impair plaintiff’s professional standing,” held that

          “threats of unjustified criminal charges or groundless litigation” were sufficient to

          qualify “as outrageous”).7

                 98.     The Summa Defendants also argue, again without citation to any

          authority, that Greenwald, as a licensed attorney, “was required to exercise

          independent judgment” and, thus, even if the Summa Defendants directed the filing

          of a false application, “Mr. Greenwald’s decision to file the application was based on

          the exercise of independent professional judgment which constitutes an intervening


          7
           The Summa Defendants also argue, citing 164 Mulberry Street, 4 A.D.3d at 49, that claims
          of intentional infliction of emotional distress are subject to dismissal “where the plaintiff does
          not allege a ‘campaign of harassment or intimidation.’” See SD Mem. at p. 4. Plaintiff,
          however, has alleged just that. See supra at ¶¶ 95-97. Indeed, the Summa Defendants’
          reliance on 164 Mulberry Street is a bit puzzling given the fact that the Appellate Division,
          First Department in that case concluded that where such allegations could be found in the
          pleadings “there is a sufficient basis to allow a jury to decide whether the conceded conduct
          in this case was outrageous so as to satisfy the requisite standard.”

                                                         32


                                                     32 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                      INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                             RECEIVED NYSCEF: 05/28/2021




          and superseding cause [that] breaks any causal chain of damage.” See SD Mem. at

          pp. 4-5. Once again, however, the Summa Defendants do not argue that Plaintiff has

          failed to plead causation – i.e., a connection between the Summa Defendants’ gross

          misconduct and Plaintiff’s emotional distress and damages. That is because, as set

          forth above, Plaintiff has done so. See Amended Complaint at ¶¶ 49-50; SAC at ¶¶

          61-62. Again, that is sufficient at this preliminary stage of the proceedings. See, e.g.,

          Morone, 50 N.Y.2d at 484, cited supra at ¶ 59.

                99.     Finally, although acknowledging that Plaintiff alleges that the Summa

          Defendants’ misconduct has caused him to “experience[] ‘anxiety’” and to “suffer[]

          ‘severe emotional distress,’” the Summa Defendants, citing DeRaffele v. 210-22-230

          Owners Corp., 33 A.D.3d 752, 823 N.Y.S.2d 202 (2d Dep’t 2006), argue that these

          allegations are “conclusory.” See SD Mem. at pp. 5-6. The Schulder Defendants’

          reliance upon DeRaffele is puzzling, to say the least insofar as DeRaffele did not

          involve a cause of action for intentional infliction of emotional distress. Instead, that

          case involved a cause of action for breach of fiduciary duty, which is not alleged by

          Plaintiff here. In any event, Plaintiff’s allegations of anxiety are sufficient to defeat

          dismissal at this stage as it is for the trier of fact to determine whether evidence of

          severe emotional distress can be found. See Halio, 15 A.D.2d at 66 (stating that “[i]t

          will be for the trier of the facts to determine whether such injuries were actually

          suffered”).




                                                     33


                                                 33 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                      INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                              RECEIVED NYSCEF: 05/28/2021




                                              CONCLUSION

                100.    For all of the foregoing reasons, Plaintiff respectfully requests that his

          cross-motion for leave to amend be granted in its entirety and that the Schulder

          Defendants’ motion to dismiss be denied in its entirety.

                101.    Pursuant to 22 NYCRR § 130-1.1a, the undersigned, an attorney

          admitted to practice in the courts of New York State, certifies that, upon information

          and belief, and after reasonable inquiry, the contentions contained in this affirmation

          and the annexed documents are not frivolous.

                WHEREFORE, Plaintiff respectfully requests that his cross-motion be granted

          in its entirety, that the Schulder Defendants’ motion be denied in its entirety, and

          that Plaintiff be granted such other and further relief as the Court shall deem just

          and proper.

          Dated:        Lake Success, New York
                        May 28, 2021

                                                  ABRAMS, FENSTERMAN, FENSTERMAN,
                                                  EISMAN, FORMATO, FERRARA, WOLF &
                                                  CARONE, LLP
                                                  By: /s/ Christopher A. Gorman_____________
                                                     Christopher A. Gorman
                                                     3 Dakota Drive, Suite 300
                                                     Lake Success, New York 11042
                                                     (516) 328-2300
                                                     cgorman@abramslaw.com
                                                      Attorneys for Plaintiff




                                                     34


                                                 34 of 35
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                    INDEX NO. 161205/2020
NYSCEF DOC. NO. 86                                                           RECEIVED NYSCEF: 05/28/2021




                      ATTORNEY CERTIFICATION REGARDING WORD LIMIT
                I, Christopher A. Gorman, an attorney duly admitted to practice law before

          the courts of the State of New York, hereby certify that this Affirmation of in

          Support of Plaintiff’s Cross-Motion For Leave To Amend And In Opposition To The

          Defendants’ Motion To Dismiss complies with the word count limit set forth in Rule

          202.8-b(a) because it contains 8,896 words, excluding the parts of the Affirmation

          exempted by Rule 202.8-b(b). In preparing this certification, I have relied on the

          word count of the word processing system used to prepare this affirmation.




                                                               /s/ Christopher A. Gorman
                                                               Christopher A. Gorman




                                                    35


                                                35 of 35
